Citation Nr: 1025862	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2008 the Veteran and his spouse presented testimony 
before the undersigned Veterans Law Judge in a hearing at the RO; 
a transcript of the hearing is associated with the claims file.  
When this case was before the Board in March 2009, it was decided 
in part and remanded in part.  The case has since been returned 
to the Board for further appellate action.

On review of the file, the Board notes the Veteran 
forwarded a packet of original photographs to VA in August 
2006.  The RO should photocopy these photographs for the 
file and return the originals to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is 
etiologically related to exposure to acoustic trauma during 
active service.

2.  Recurrent sinusitis and headaches are etiologically related 
to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009). 

2.  Sinus disability, diagnosed as sinusitis, was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

3.  Headaches are due to or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims for 
service connection on appeal.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009) in regard to those issues.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Also, the threshold for normal 
hearing is between 0 and 20 decibels, and higher threshold shows 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection for hearing loss disability

The Veteran's service treatment records (STRs) are not available 
for review and are presumed to have been destroyed while in 
government custody.

The Veteran testified before the Board that he had several 
different acoustic traumas in service.  While in basic training 
he was conducting an infiltration course when he was exposed to 
overhead machine gun fire and to explosive charges near his 
position.  After basic training he was exposed to loud noises at 
Fort Belvoir, Virginia, secondary to crating and loading supplies 
for rail and air shipment.  After Korea the Veteran was stationed 
in Japan, where he was exposed to loud noises secondary to the 
disassembly of vehicles and heavy equipment; this involved such 
noisy tools as jackhammers, sledge hammers, air compressors and 
generators.

The file contains private audiological evaluations dated in April 
2005, September 2005, and April 2008.  However, the Board may not 
interpret graphical representations of hearing loss.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).

The Veteran had a VA audiology consult in April 2006 during which 
he complained of gradual decrease in hearing since basic 
training.  His puretone averages showed hearing impairment as 
defined in 38 C.F.R. § 3.385. The audiologist's impression was 
hearing bilaterally within normal limits through 500 Hertz, and 
mild-sloping-to-moderately severe high frequency sensorineural 
hearing loss (SNHL) at frequencies 1000-8000 Hertz.  The 
audiologist stated military noise expose was a likely 
contributing factor to the Veteran's hearing loss, although aging 
and the Veteran's medical condition were also factors.

The file contains a lay "buddy statement" from [redacted] 
dated in September 2006.  Mr. [redacted] asserts therein that he 
served with the Veteran at Sagami Engineer Depot in Japan, during 
which period the Veteran was exposed to severe noise and was not 
provided hearing protection.

The Veteran had a VA audiological evaluation in June 2009 during 
which he described in-service acoustic trauma as described above.  
He also cited exposure to artillery fire during reserve service; 
he denied occupational or recreational noise exposure after 
discharge from service.  Puretone averages showed hearing 
impairment as defined in 38 C.F.R. § 3.385 although speech 
recognition could not be tested.  The audiologist diagnosed 
moderately severe-to-severe bilateral SNHL.  The examiner stated 
the Veteran's current audiological results were significantly 
different from other test results of records, and recommended 
another audiological evaluation to confirm results before an 
opinion regarding causation of hearing loss was made.  However, 
in the absence of STRs, and given the Veteran's account of 
acoustic trauma in service and no acoustic trauma after discharge 
from service, it is at least as likely as not that hearing loss 
is due to military acoustic trauma. 

The Board notes at this point that service connection for hearing 
loss may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes).   Hensley, 
5 Vet. App. 155, 159.   All those criteria are met in this case.

The Board also notes that a claimant is entitled to service 
connection where he or she submits supportable competent evidence 
of in-service nexus that is not rebutted by other medical opinion 
of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  In this 
case, the VA audiologist in April 2006 stated an impression that 
the Veteran's active service contributed to his hearing loss, and 
that opinion was echoed by the audiological evaluator in June 
2009.  The file contains no medical opinions contrary to these 
two competent opinions supporting service connection.

The Board accordingly finds it is at least as likely as not the 
Veteran has hearing loss that is due to noise exposure in 
service.  Accordingly, the criteria for service connection are 
met and the claim must be granted.

The benefit-of-the-doubt rule has been applied in the Veteran's 
favor.

Service connection for sinus disorder

As noted above, the Veteran's STRs are not available for review 
and are presumed to have been destroyed while in government 
custody.   

The Veteran testified before the Board that he underwent sinus 
surgery during service and thereafter has had chronic sinus 
problems continuously since discharge from service.  Where 
service medical records were destroyed, the veteran is competent 
to report about factual matters about which he had firsthand 
knowledge, including experiencing pain during service, reporting 
to sick call, and undergoing treatment.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The file also contains a lay "buddy statement" from [redacted]
[redacted] dated in September 2006.  Mr. [redacted] asserts therein that 
he served with the Veteran at Sagami Engineer Depot in Japan, 
during which period the Veteran the Veteran experienced sinus 
problems and spent about a week in the hospital.

The file contains a note by Dr. Prixit Sharma dated in July 2007.  
Dr. Sharma asserts therein that the Veteran suffered postnasal 
drip ever since undergoing nasal surgery in service; the 
postnasal drip now provokes coughing spells that contribute to 
urine leakage due to his prostatectomy status.

The Veteran had a VA examination of the nose and sinuses in July 
2009 in which he reported recurrent sinusitis since 1956.  The 
examiner performed a clinical examination and noted observations 
in detail.  The examiner diagnosed recurrent sinusitis, and 
stated an opinion the disorder is at least as likely as not 
caused by or a result of military service.  The examiner stated 
as rationale that STRs are not available and those post-service 
records that are available show treatment for recurrent sinusitis 
until the present.

The Board finds the Veteran has credibly reported sinus surgery 
during service.  Washington, 19 Vet. App. 362.  The Veteran is 
also competent to report chronic symptoms since discharge from 
service; see Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His 
account was deemed medically credible by Dr. Sharma and by the VA 
examiner, and the VA examiner stated an opinion that the 
recurrent sinusitis is at least as likely as not etiologically 
related to service.  Accordingly, the uncontroverted medical 
opinion of record supports the claim and the claim must be 
granted.  Hanson, 1 Vet. App. 512.  

The benefit-of-the-doubt rule has been applied in the Veteran's 
favor.

Service connection for chronic headache disorder

As noted above, the Veteran's service treatment records (STRs) 
are not available for review and are presumed to have been 
destroyed while in government custody.   

The Veteran testified before the Board that headaches began in 
the mid-1960s, approximately 10 years after his discharge from 
service.  His headaches were diagnosed as postnasal and related 
to his sinus disorder.

The Veteran had a VA neurological examination in July 2009 in 
which he reported headaches since 1956.  The examiner performed a 
clinical examination and noted observations in detail.  The 
examiner diagnosed headaches, and stated an opinion the disorder 
is at least as likely as not caused by or a result of military 
service.  The examiner stated as rationale that STRs are not 
available and those post-service records that are available show 
treatment for frontal/temporal headaches until the present.

The Board acknowledges at this point that the Veteran has been 
somewhat inconsistent in reporting the onset of his headaches, 
and that inconsistency is an element that may be considered in 
regard to credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App 614 (1992).  However, the fact remains that 
uncontroverted medical opinion of record supports the claim; the 
Board accordingly finds the claim must be granted.  Hanson, 1 
Vet. App. 512.  

The benefit-of-the-doubt rule has been applied in the Veteran's 
favor.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for a sinus disability, diagnosed as 
sinusitis, is granted.

Service connection for headaches is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


